EX-99.m.1.i Amended and Restated Schedule I Series Fee Rate Commencement Date RevenueShares Large Cap Fund 0.25% October 12, 2007 RevenueShares Mid Cap Fund 0.25% October 12, 2007 RevenueShares Small Cap Fund 0.25% October 12, 2007 RevenueShares Consumer Discretionary Sector Fund 0.25% June 20, 2008 RevenueShares Consumer Staples Sector Fund 0.25% June 20, 2008 RevenueShares Energy Sector Fund 0.25% June 20, 2008 RevenueShares Financials Sector Fund 0.25% June 20, 2008 RevenueShares Health Care Sector Fund 0.25% June 20, 2008 RevenueShares Industrials Sector Fund 0.25% June 20, 2008 RevenueShares Information Technology Sector Fund 0.25% June 20, 2008 RevenueShares Materials Sector Fund 0.25% June 20, 2008 RevenueShares Utilities Sector Fund 0.25% June 20, 2008 RevenueShares ADR Fund 0.25% June 20, 2008 RevenueShares Navellier Overall A-100 Fund 0.25% June 20, 2008 RevenueShares Ultra Dividend Fund 0.25% May 23, 2013 RevenueShares Emerging Market Fund 0.25% May 23, 2013 Effective Date: May 23, 2013
